            Case 6:18-bk-04726-CCJ           Doc 29     Filed 11/26/18     Page 1 of 12



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

IN RE:                                                Case No.6:18-bk-04726-CCJ

JAMES ALLYN HARDEN and                                Chapter 7
CHRISTINE LYNN HARDEN,

Debtors.
______________________________________/

U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, IN TRUST FOR REGISTERED
 HOLDERS OF FIRST FRANKLIN MORTGAGE LOAN TRUST, MORTGAGE LOAN
   ASSET-BACKED CERTIFICATES, SERIES 2006-FF18’S MOTION FOR RELIEF
FROM AUTOMATIC STAY TO ENFORCE FINAL JUDGMENT OF FORECLOSURE
              [Re: 6755 Calistoga Circle, Port Orange, Florida 32128]

NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper without
further notice or hearing unless a party in interest files a response within 21 days from the date set
forth on the attached proof of service, plus an additional three days for service if any party was
served by U.S. Mail.

If you object to the relief requested in this paper, you must file a response with the Clerk of the
Court at 400 W. Washington Street, Suite 5100, Orlando, FL 32801, and serve a copy on the
movant’s attorney, Wanda D. Murray, at Aldridge | Pite LLP, Fifteen Piedmont Center, 3575
Piedmont Road, N.E., Suite 500, Atlanta, GA 30305 and any other appropriate persons within the
time allowed. If you file and serve a response within the time permitted, the Court will either
schedule and notify you of a hearing, or consider the response and grant or deny the relief
requested without a hearing.

If you do not file a response within the time permitted, the Court will consider that you do not
oppose the relief requested in the paper, will proceed to consider the paper without further notice
or hearing, and may grant the relief requested.

         U.S. Bank National Association, as trustee, in trust for registered holders of First Franklin

Mortgage Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2006-FF18 (“Movant”),

by and through undersigned counsel, files this Motion for Relief from the Automatic Stay to

Enforce Final Judgment of Foreclosure, and in support states as follows:
           Case 6:18-bk-04726-CCJ           Doc 29    Filed 11/26/18      Page 2 of 12



      1.       The Court has jurisdiction over this matter pursuant to 11 U.S.C. §362, Rule

4001(a) of the Federal Rules of Bankruptcy Procedure, and the various other applicable

provisions of the United States Bankruptcy Code, Federal Rules of Bankruptcy Procedure, and

the laws of the United States of America.

      2.       On August 6, 2018, Debtors filed a voluntary petition for relief pursuant to

Chapter 7 of the United States Bankruptcy Code.

      3.       Debtors’ own certain real property located at 6755 Calistoga Circle, Port Orange,

Florida 32128 (the “Property”) in Volusia County, legally described as:

       LOT 838, WATERS EDGE PHASE VIII, ACCORDING TO THE PLAT
       THEREOF AS RECORDED IN MAP BOOK 48, PAGES 205-207
       INCLUSIVE OF THE PUBLIC RECORDS OF VOLUSIA COUNTY
       FLORIDA

      4.       Movant holds a security interest on the Property by virtue of a Mortgage which is

recorded in the Public Records of Volusia County, in Book 5947 at Page 2030. Said Mortgage

secures a Note in the amount of $270,000.00.

      5.       Debtors defaulted under the terms of the Note and Mortgage by failing to make

the monthly payments due there under. As a result of these defaults, Movant commenced a

foreclosure action in the Circuit Court for the Seventh Judicial Circuit in and for Volusia County,

which ultimately resulted in the entry of a Final Judgment (the “Final Judgment”) against

Debtors on June 21, 2018 in the amount of $306,254.26 with regards to the Property. A true and

correct copy of the Final Judgment is attached hereto as Exhibit A.

      6.       In the event the automatic stay in this case is modified, this case dismisses, and/or

the Debtors obtain a discharge and a foreclosure action is commenced on the mortgaged

property, the foreclosure will be conducted in the name of U.S. Bank National Association, as

trustee, in trust for registered holders of First Franklin Mortgage Loan Trust, Mortgage Loan
            Case 6:18-bk-04726-CCJ          Doc 29     Filed 11/26/18     Page 3 of 12



Asset-Backed Certificates, Series 2006-FF18, who directly or through an agent, has possession

of the Note. The Note is either made payable to Movant or has been duly endorsed.

      7.       The Property has been claimed exempt by Debtors.

      8.       The estimated value of the Property is $255,406.00. This valuation is based on the

fair market value as determined by the Volusia County Property Appraiser. A copy of the

Volusia County Property Appraisal is attached as Exhibit B. Thus, there is no equity in the

Property for the benefit of unsecured creditors of the estate.

      9.       Movant’s security interest in the Property is being significantly jeopardized by

Debtors’ failure to make regular payments under the subject loan documents while Movant is

prohibited from pursuing lawful remedies to protect such security interest.

      10.      Movant respectfully requests that the Court grant it relief from the automatic stay

in this case pursuant to 11 U.S.C. §362(d)(1), for cause, namely the lack of adequate protection

to Movant for its security interest in the Property. The value of the Property is insufficient in and

of itself to provide adequate protection to Movant, which the Bankruptcy Code requires to be

provided.

      11.      Movant further requests that the Court Order entered pursuant to the instant

Motion provide that all communications sent by Movant in connection with proceeding against

the Property including, but not limited to, notices required by state law and communications to

offer and provide information with regard to a potential Forbearance Agreement, Loan

Modification, Refinance Agreement, Loss Mitigation Agreement, or other Loan Workout, be

sent directly to Debtors.

      12.      Pursuant to 11 U.S.C. §362(e), Movant hereby requests that in the event a hearing

is necessary, that said hearing be held within thirty (30) days.
            Case 6:18-bk-04726-CCJ         Doc 29     Filed 11/26/18     Page 4 of 12



      13.      Movant seeks its attorneys’ fees and costs incurred in filing this Motion for Relief

from Automatic Stay.

       WHEREFORE, Movant respectfully requests that the automatic stay be lifted so that

Movant may be permitted to protect its security interest in the Property outside of the bankruptcy

forum, that in the event that a hearing is necessary on this Motion that it be held within thirty

(30) days, that Movant’s attorneys’ fees and costs incurred in filing this Motion be recoverable as

part of the debt pursuant to the loan documents but shall not be a personal liability of Debtors,

that the Court waive the provisions of Rules 4001(a)(3) and for such further relief as the Court

may deem just and proper.

                                                     Respectfully Submitted:




                                                     Wanda D. Murray, Bar No.: 566381
                                                     Attorney for Movant
                                                     Aldridge Pite, LLP
                                                     Fifteen Piedmont Center 3575 Piedmont
                                                     Road, N.E., Suite 500 Atlanta, GA 30305
                                                     Phone: (404) 994-7400
                                                     Fax: (619) 590-1385
                                                     Email: WMurray@aldridgepite.com
           Case 6:18-bk-04726-CCJ        Doc 29     Filed 11/26/18    Page 5 of 12




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Motion for Relief
from the Automatic Stay was served electronically or via U.S. Mail, first-class postage prepaid,
to:
DEBTORS ATTORNEY
(via electronic notice)
                                                   TRUSTEE
Frank M Wolff                                      (via electronic notice)
fwolff@fmwpa.com
                                                   Dennis D Kennedy
DEBTORS                                            trustee@ddkennedy.com

James Allyn Harden                                 UNITED STATES TRUSTEE
Christine Lynn Harden                              (via electronic notice)
6755 Calistoga Circle
Port Orange, FL 32128                              Office of the U.S. Trustee
                                                   USTP.Region21.OR.ECF@usdoj.gov



Dated: November 26, 2018

                                                   /s/ Wanda D. Murray
                                                   Wanda D. Murray, Bar No.: 566381
                                                   Attorney for Movant
                                                   Aldridge Pite, LLP
                                                   Fifteen Piedmont Center 3575 Piedmont
                                                   Road, N.E., Suite 500 Atlanta, GA 30305
                                                   Phone: (404) 994-7400
                                                   Fax: (619) 590-1385
                                                   Email: WMurray@aldridgepite.com
Case 6:18-bk-04726-CCJ   Doc 29   Filed 11/26/18   Page 6 of 12
Case 6:18-bk-04726-CCJ   Doc 29   Filed 11/26/18   Page 7 of 12
Case 6:18-bk-04726-CCJ   Doc 29   Filed 11/26/18   Page 8 of 12
Case 6:18-bk-04726-CCJ   Doc 29   Filed 11/26/18   Page 9 of 12
Case 6:18-bk-04726-CCJ   Doc 29   Filed 11/26/18   Page 10 of 12
Case 6:18-bk-04726-CCJ   Doc 29   Filed 11/26/18   Page 11 of 12
Case 6:18-bk-04726-CCJ   Doc 29   Filed 11/26/18   Page 12 of 12
